Title: To James Madison from George W. Erving, 3 November 1802 (Abstract)
From: Erving, George W.
To: Madison, James


3 November 1802, London. Private No. 11. “This will accompany my voluminous dispatch respecting the seamen whom I have been obliged to send home by the Mary. … I hope you will Excuse its Extreme length, but have thought it necessary to shew by a detail which is otherwise tedious, the urgency of the Case; & have at the same time been desirous that you shoud see how little I have been assisted by Mr King in a business certainly of considerable consequence, & in which a proper application from him woud certainly have effected all that coud have been wished for. The labour fatigue & vexation which attend this department of my duties are very great; I am obliged to keep my establishment upon as narrow a scale as possible, but coud find Employment for two additional clerks tho I have no private business. I have said nothing respecting salary, because whatever the sacrifice, it is fit that all who approve of the principle, shoud fully acquiesce in the œconomical arrangements of the government; the usual allowance of 3000 Ds. was amongst the appropriations of the last session; Messrs Bird’s however have received no remittance for this sum, & the terms of your letter do not allow me to suppose that it was intended for the successor of Maj. Lenox. With respect to myself therefore there is no question as to Salary; but when I shall have quitted this station I assure you that a seperate agency for Seamen will be necessary; or if that Office shoud be attached to the consulate (which perhaps woud be the best mode) the consul must be prohibited from doing business as a merchant; for it [is] absolutely impossible that any man engaged in trade can faithfully execute the duties of these Offices.”
Has just received a letter from King at Paris in answer to one Erving had written him “respecting certain certificates of Citizenship” granted by Gore. “In this answer he informs me for the first time that Mr Gore is charged with the affairs of the U. S.; that Mr Gore a com[m]issioner under the 7th Article of the treaty! an inveterate enemy to the President! & a royalist in principle! is now the representative of the United States in this Country.”
“Very great apprehensions of the renewal of hostilities with the French have been lately entertained here; in fact the English have become Extremely nervous, every movement of Buonoparte agitates them: The war party however are very clamourous & seem to be gaining strength; all the presses are in their service, & the ambition & insolence of the French government furnish continual food for their rancour; these have formed the most Extravagant hopes of a new coalition crusade: Thus the proceedings in Piedmont, the change of Ministry in Russia, the apparent firmness of the Emperor upon the question of indemnities, the troubles of Switzerland, and even the visit of the first Consul to the Sea Coast, all administer either to their hopes or their fears. Buonoparte however undeviating, continues his march towards universal dominion with a firm step; even now it appears ‘that he doth bestride this narrow world like a huge Colossus’: Switzerland must submit, the Emperor having wrapped his robes gracefully around him must fall; And the change of ministry in Russia appears only to be a new and systematic organization of the departments of government, without any very considerable change of men, & certainly no change of system. In the midst of these alarms & agitations Andreossi the long expected ambassador has had his audience of leave, & is momentarily expected in London.”
Has no belief in a renewal of the war. “Whatever the provocations, there exist no materials of which a new coalition can be formed, and this country cannot venture to embark by itself, certain ruin stares them in the face. So Buonoparte must e’en run his course. What is called news, & facts I cannot pretend to give you, these you of course receive regularly from all our stations in Europe.” Adds in a postscript that he has not yet heard from Gallatin as JM mentioned in his letter of 3 May.
 

   
   RC and duplicate (MHi: Erving Papers). RC 6 pp.



   
   See Erving to JM, 21 Oct. 1802, and n. 10.



   
   In an act of 28 May 1796, which was renewed 2 Mar. 1799, Congress authorized the appointment of an agent at London, whose salary was to be set by the president, for the protection of impressed American seamen. On 1 May 1802 Congress appropriated $15,000 to cover the agent’s salary, his contingent expenses, and any other expenses incurred elsewhere for the relief of seamen. David Lenox had received a salary of $3,000 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:477, 731, 2:188; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 2:307).



   
   Erving was probably referring to JM’s letter of 27 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:482).



   
   See King to Erving, 17 Oct. 1802 (King, Life and Correspondence of Rufus King, 4:168–69).



   
   Piedmont was annexed by France in September 1802 (Tulard, Dictionnaire Napoleon, pp. 1333–34).



   
   The London Times had reported on 1 Nov. 1802 Napoleon’s departure from Paris on 28 Oct. for a tour of Rouen, Le Havre, Dieppe, Cherbourg, “and the principal points of the coast in that quarter.” The editor commented, “In his visit to the opposite shores, it would be absurd to trace any cause of alarm.”



   
   Shakespeare, Julius Caesar, 1.2.134–35.



   
   Andréossy arrived in England on 6 Nov. (Annual Register for 1802, p. 187).



   
   JM’s 3 May 1802 letter (not found) informed Erving of Jefferson’s decision to permit Samuel Cabot to resume his duties as assessor to the board of commissioners (see Erving to JM, 1 Sept. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:531).


